DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  Instant dependent claim 7 recites in part: “wherein the filling error includes a presence of bubbles.”  Technically, the bubbles are only “gas bubbles” and not any other type of “bubble” and the claim should add the term “gas” before “bubbles.”  Furthermore, the filling error calculation/determination recited in instant independent claim 1 is due to “gas bubbles” in the liquid, and the claim should also recite that fact as well.  Making these suggested amendments to instant dependent claim 7 ensures definiteness and support from the instant filed specification.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose all of the claimed aspects recited in instant independent claim 1, wherein a measurement/filling error is determined by a flexural resonator and employing pressurizations and the density associated with the pressurizations and the specific equations and functional variables recited in the claim, in combinations with other recited elements.  The closest prior art reference is cited by the Applicant, U.S. 7,945,395 to Heimel et al., which disclose a density determination of a liquids, with gas/air bubbles present, however, does not determine any type of filling error.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to dependent claim 7.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861